DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16 were filed May 22, 2020.
	The amendment to the claims received December 20, 2021 amended claims 1-3, 7, 8, 10-12, 14, and 15.
	Claims 1-16 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
	Please note: applicants incorrectly elected “B”. The restriction requirement mailed April 5, 2021 required election of a species from each of A, B, and C (i.e. elect a species of CPP, elect a function of the CPP, AND elect a species of in vivo or in vitro).
Priority
	The present application claims the benefit of 62/876,852 filed July 22, 2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	(1) Specific deficiency – This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) 

	The sequence disclosures are located at paragraphs 171 and 201. 

	Required response – Applicant must provide:
A “Sequence Listing” part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the “Sequence Listing” part of the disclosure into the application; 
A statement that the “Sequence Listing” includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework.” 
If the “Sequence Listing” part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the “Sequence Listing” part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821€ may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

	(2) Specific deficiency – Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See paragraph 179.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Arguments and Response
	Applicants have simply reiterated the original sequence listing. 
	A new sequence listing, CRF, and statement that the CRF and the sequence listing are the same is required. 
	Applicants have neglected to insert the sequences of paragraphs 171 and 201 into the sequence listing and CRF. Applicants have neglected to update the specification with the SEQ ID NOs: for the sequences in paragraphs 171 and 201.
	Applicants have neglected to insert a SEQ ID NO: for the sequences in paragraph 179.
	Appropriate correction is required.
Withdrawn Objections
The objection to the disclosure regarding the boxes in paragraphs 223, 225, and 226 should be  is withdrawn in view of the amendments received December 20, 2021.  

	The objection to claim 1 regarding “cell permeable peptide” in line 5 should read “cell permeable polypeptide” to match the first recitation in line 3 is withdrawn in view of the amendment received December 20, 2021.  

The objection to claim 2 regarding “one” should read “1” is withdrawn in view of the amendment received December 20, 2021.  

The objection to claim 3 regarding “SEQ ID NO.:” should read “SEQ ID NO:” to delete the embedded period from the claim is withdrawn in view of the amendment received December 20, 2021.  


The objections to claims 7 and 14 regarding “Parkinsons Disease” should read “Parkinson’s Disease” is withdrawn in view of the amendment received December 20, 2021. 

The objection to claim 8 regarding “administering the cell permeable polypeptide decreases or prevents loss of neurons” should perhaps read “administering the cell permeable polypeptide which decreases or prevents loss of neurons” is withdrawn in view of the amendment received December 20, 2021.  

The objection to claim 10 regarding “neurogenerative” should read “neurodegenerative” is withdrawn in view of the amendment received December 20, 2021.  

The objection to claim 12 regarding “SEQ ID NO.:” should read “SEQ ID NO:” to delete the embedded period from the claim is withdrawn in view of the amendment received December 20, 2021.  

The objection to claim 15 regarding “administering the cell permeable polypeptide decreases or prevents loss of neurons” should perhaps read “administering the cell permeable polypeptide which decreases or prevents loss of neurons” is withdrawn in view of the amendment received December 20, 2021.  
Maintained Objection
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraphs 211 and 215.
Arguments and Response
Applicants’ amendment directed to the objection to the specification were considered but are not persuasive for the following reasons.
	Applicants attempted to alter the hyperlinks at paragraphs 211 and 215.
	Applicants’ amendments are not convincing since hyperlinks are still present. Applicants may wish to consider the ImageJ JACoP plug-in and ImageJ Straighten plug-in. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Rejections
	The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the cell is withdrawn in view of the amendment received December 20, 2021.


The rejection of claim 3 regarding "the polypeptide" in line 1 is withdrawn in view of the amendment received December 20, 2021.  

The rejection of claims 10-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the cell is withdrawn in view of the amendment received December 20, 2021. 

The rejection of claim 11 regarding "the polypeptide" in line 1 is withdrawn in view of the amendment received December 20, 2021. 

The rejection of claim 12 regarding "the polypeptide" in line 1 is withdrawn in view of the amendment received December 20, 2021. 

The rejection of claims 10, 11, and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., 2013, Reducing TDP-43 aggregation does not prevent its cytotoxicity, ACTA Neuropathologica Communications, 1: 49 (11 pages) is withdrawn in view of the amendment received December 20, 2021.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if “preventing induced and mediated neurotoxicity” is an active, positive method step or simply the result/function of “treating a cell with a cell permeable polypeptide”. In addition, if “preventing induced and mediated neurotoxicity” is an active, positive method step, it is unclear how this is accomplished (e.g. the claim may be missing an essential method step/scope of enablement – see MPEP § 2172.01). 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claims 1-9 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
	Applicants’ arguments are not convincing since the amendment does not address the rejection. The phrase “preventing induced and mediated neurotoxicity” was not altered in the 

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if a method step is necessary or not (e.g. measuring MPP+ neurotoxicity, measuring A-mediated neurotoxicity).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claims 4 and 5 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection. Claims 4 and 5 were not amended in the response received December 20, 2021.


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claims 6 and 7 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection. Claim 6 was not amended and claim 7 was only amended in response to an objection in the response received December 20, 2021.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claim 8 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if an active positive method step is required or not (e.g. measuring G3BP1, TIA1, FMRP, FXR, TDP43, and/or FUS-TLS).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claim 9 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, the preamble of A prophylactic method for blocking neurodegenerative disease associated with axon degeneration does not match with the single method step of “administering a cell permeable polypeptide to a cell” (e.g. a patient population with a neurodegenerative disease appears to be required by the preamble).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, second or 35 USC(b) (indefinite), for claims 10-16 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
	Applicants’ arguments are not convincing since independent claim 10 still only refers to a cortical neuron cell and not a subject or patient.  

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claims 10-16 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection (i.e. no clarification is provided regarding “after exposure to neurotoxins”).

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if the cell of present independent claim 10 must come from a patient with Parkinson’s Disease, Alzheimer’s Disease, Frontotemporal Dementia, or Amyotrophic Lateral Sclerosis, if the cell is within a patient with Parkinson’s Disease, Alzheimer’s Disease, Frontotemporal Dementia, or Amyotrophic Lateral Sclerosis, and/or if the stress granules are simply typical neurodegeneration-associated stressors and can be in any cell.



Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claims 13 and 14 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection. Claim 13 was not amended and claim 14 was only amended in response to an objection in the response received December 20, 2021.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if the “further comprising” language refers to a second “administering the cell permeable polypeptide” (i.e. first step in independent claim 10 and second step in dependent claim 15) or if the claim is simply drawn to another function of the administering a cell permeable polypeptide method step of independent claim 10.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claim 15 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claims. For example, it is unclear if an active positive method step is required or not (e.g. measuring G3BP1, TIA1, FMRP, FXR, TDP43, and/or FUS-TLS).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 USC 112, second (indefinite), for claim 16 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments address the rejection.
Applicants’ arguments are not convincing since the amendment does not address the rejection. Claim 16 was not amended in the response received December 20, 2021.

Please note: due to the myriad of 35 USC 112, second paragraph or 35 USC 112(b) issues, applicants’ representative is respectfully requested to carefully and thoroughly review the claims for any additional issues. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, and 13-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015.
For present claims 1, 4-11, and 13-16, Hornstein et al. teach methods of treating neuron diseases including frontotemporal dementia, Parkinson’s disease, Alzheimer’s disease, or Amyotrophic Lateral Sclerosis (ALS) via administering cell penetrating peptides (CPP) conjugated to an agent that can decrease cellular stress, inhibit formation of stress granules, and/or enhance disaggregation of stress granules by targeting RNA binding proteins including G3BP wherein the stress granules can comprise TIA-1, G3BP, FMRP, FXR, FUS (TLS), and/or TDP-43 (please refer to the entire specification particularly paragraphs 3-8, 34, 35, 39, 41-43, 56, 57, 86, 88, 90, 91, 97, 100-102, 107, 109, 113-115, 239-243, 245-300, 314, 318, 351-354).
Therefore, the teachings of Hornstein et al. anticipate the presently claimed methods.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Hornstein et al. for claims 1, 4-11, and 13-16 were considered but are not persuasive for the following reasons.
	Applicants contend that Hornstein et al. do not teach treating at least one cortical neuron.
	Applicants’ arguments are not convincing since the teachings of Hornstein et al. anticipate the methods of the instant claims. Hornstei et al. teach treating a subject in need thereof including the specific neurodegeneration-associated disorders as presently claimed in claims 7 and 14 thus, treating the subject encompasses treating cortical neurons (please refer to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,668,128 in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 10,668,128 are drawn to methods of administering G3BP1 fragments wherein SEQ ID NO: 2 of the present application is EPVAEPEPDPEPEPEEEPVSE and SEQ ID NO: 2 of U.S. Patent No. 10,668,128 is VAEPEPDPEPEPEEEPVSE (19mer). Regarding present claims 6, 7, 9, 13, 14, and 16, Hornstein et al. teach methods of treating neuron diseases including frontotemporal dementia, Parkinson’s disease, Alzheimer’s disease, or Amyotrophic Lateral Sclerosis (ALS) via administering cell penetrating peptides (CPP) conjugated to an agent that can decrease cellular stress, inhibit formation of stress granules, and/or enhance disaggregation of stress granules by targeting RNA binding proteins including G3BP wherein the stress granules can comprise TIA-1, G3BP, FMRP, FXR, FUS (TLS), and/or TDP-43 (please refer to the entire specification .
The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”. For example, stress granule formation is known to be associated with frontotemporal dementia, Parkinson’s disease, Alzheimer’s disease, and Amyotrophic Lateral Sclerosis (ALS) and stress granules are known to contain TIA-1, G3BP, FMRP, FXR, FUS (TLS), and/or TDP-43. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,668,128 in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015 for claims 1-16 were considered but are not persuasive for the following reasons.
	Applicants contend that they will consider filing a TD.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,668,128 in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015 renders obvious the methods of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, and 15 of copending Application No. 16/857,636 (reference application) in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed methods and the methods of copending Application No. 16/857,636 are drawn to administering G3BP1 fragments wherein SEQ ID NO: 2 of the present application is EPVAEPEPDPEPEPEEEPVSE and SEQ ID NO: 2 of copending Application No. 16/857,636 is VAEPEPDPEPEPEQEPVSE (19mer). Regarding present claims 6, 7, 9, 13, 14, and 16, Hornstein et al. teach methods of treating neuron diseases including frontotemporal dementia, Parkinson’s disease, Alzheimer’s disease, or Amyotrophic Lateral Sclerosis (ALS) via administering cell penetrating peptides (CPP) conjugated to an agent that can decrease cellular stress, inhibit formation of stress granules, and/or enhance disaggregation of stress granules by targeting RNA binding proteins including G3BP wherein the stress granules can comprise TIA-1, G3BP, FMRP, FXR, FUS (TLS), and/or TDP-43 (please refer to the entire specification particularly paragraphs 3-8, 34, 35, 39, 41-43, 56, 57, 86, 88, 90, 91, 97, 100-102, 107, 109, 113-115, 239-243, 245-300, 314, 318, 351-354).
The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”. For example, stress granule formation is known to be associated with frontotemporal dementia, Parkinson’s disease, Alzheimer’s disease, and Amyotrophic Lateral Sclerosis (ALS) and stress granules are known to contain TIA-1, G3BP, FMRP, FXR, FUS (TLS), and/or TDP-43. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/857,636 (reference application) in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015 for claims 1-16 were considered but are not persuasive for the following reasons.
	Applicants contend that they will consider filing a TD.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/857,636 (reference application) in view of Hornstein et al. U.S. Patent Application Publication 2015/0164891 published June 18, 2015 renders obvious the methods of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2015/0045330
Sahoo et al., 2018, Axonal G3BP1 stress granule protein limits axonal mRNA translation and nerve regeneration, Nature Communications, 9: 3358 (14 pages).
Taniuchi et al., 2011, The N-Terminal Domain of G3BP Enhances Cell Motility and Invasion by Posttranscriptional Regulation of BART, Mol Cancer Res, 9(7): 856-866. 

Tourriere et al., 2003, The RasGAP-associated endoribonuclease G3BP assembles stress granules, The Journal of Cell Biology, 160, 823-831.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658